NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted June 1, 2011*
                                    Decided June 2, 2011

                                            Before

                            FRANK H. EASTERBROOK, Chief Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 11‐1074

NORMA J. COLEMAN,                                Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 2:09‐cv‐00808‐LA

GOODWILL INDUSTRIES OF                           Lynn Adelman,
SOUTHEASTERN WISCONSIN, INC.,                    Judge.
     Defendant‐Appellee.




                                          O R D E R

       Norma Coleman, proceeding pro se, sued Goodwill Industries of Southeastern
Wisconsin under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, alleging that she
was fired because of her sex. Following discovery Goodwill moved for summary judgment,



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1074                                                                              Page 2

which Coleman opposed with supporting affidavits. But Coleman did not submit a proper
response to Goodwill’s proposed findings of fact as required by the Eastern District of
Wisconsin’s Civil Local Rule 56(b)(2)(B); specifically, she failed to submit a paragraph‐by‐
paragraph response to Goodwill’s proposed facts with citations to the record. As a result the
district court deemed admitted Goodwill’s proposed findings of fact. See CIV. L.R. 56(b)(2),
(4) (E.D. Wis. 2010); see Fed. Trade Comm’n v. Bay Area Bus. Council, Inc., 423 F.3d 627, 633‐34
(7th Cir. 2005). Based on these facts, the district court concluded that Coleman failed to
establish a prima facie case of sex discrimination and also concluded that Coleman had
admitted (and thus could not challenge as pretextual) Goodwill’s proffered reasons for
firing her—insubordination for calling a supervisor a liar.

        On appeal, Coleman insists that the memoranda she filed in opposition to summary
judgment should be construed as complying with Civil Local Rule 56 because they were
submitted with several affidavits in support of her contrary view of the facts. Though courts
are solicitous of pro se litigants, they may nonetheless require strict compliance with local
rules, see, e.g., McNeil v. United States, 508 U.S. 106, 113 (1993); Cady v. Sheahan, 467 F.3d
1057, 1061 (7th Cir. 2006). Goodwill, as required by both this court and the local rules,
included a copy of the relevant rules in its motion for summary judgment and warned
Coleman that noncompliance could lead to the admission of its version of the facts. See CIV.
L.R. 56(a)(1)(B) (E.D. Wis. 2010); Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992). We cannot
conclude that the district court’s decision to adhere strictly to the local rules—and require
Coleman to contest Goodwill’s proposed facts in the manner set forth by the local rule—was
an abuse of discretion. Schmidt v. Eagle Waste & Recycling, Inc., 599 F.3d 626, 630‐31 (7th Cir.
2010).

                                                                                   AFFIRMED.